Case 1:20-cv-00283-LEK-WRP Document 224 Filed 05/13/21 Page 1 of 1                  PageID #:
                                  3626
                                 MINUTE ORDER



  CASE NUMBER:             CIVIL NO. 20-00283 LEK-WRP
  CASE NAME:               Bosko Petricevic vs. Patrick Shin et al.,


        JUDGE:      Leslie E. Kobayashi            DATE:               05/13/2021


 COURT ACTION: EO: COURT ORDER DENYING PLAINTIFF’S MOTION TO
 STRIKE DEFENDANTS’ MEMORANDUM IN OPPOSITION AND JOINDER
 THEREIN TO PLAINTIFF’S OBJECTIONS TO ORDER

         On April 10, 2021, pro se Plaintiff Bosko Petricevic (“Plaintiff”) filed his Motion
 to Strike Defendants Nan and Shin’s Memorandum in Opposition and Defendants Wilson
 and Revere’s Joinder to Defendants Nan and Shin’s Memorandum in Opposition to
 Plaintiff’s Objections to “Order as to Defendants Richard Wilson and Terrance Revere’s
 Motion to Dismiss and for Sanctions and the Joinder Thereto and Plaintiff’s Motion for
 Sanctions [ECF 175]” - ECF Nos. 199 and 200 (“Motion”). [Dkt. no. 201.] This matter
 is suitable for disposition without further briefing and without a hearing pursuant to Local
 Rule 7.1(c).

        Plaintiff’s Motion is DENIED. Plaintiff’s Objections to Magistrate Judge’s “Order
 as to Defendants Richard Wilson and Terrance Revere’s Motion to Dismiss and for
 Sanctions and the Joinder Thereto and Plaintiff’s Motion for Sanctions” - ECF No. 175,
 filed March 23, 2021, [dkt. no. 186,] is taken under advisement.

        IT IS SO ORDERED.

 Submitted by: Agalelei Elkington, Courtroom Manager
